1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
Status of Claims
3. 	This action is in response to Applicant’s RCE dated 05/02/2022.
4.	Claims 1-2 and 4-6 are currently pending.
5.	Claims 1 and 6 have been amended.
6.	Claim 3 has been cancelled.

Continued Examination Under 37 CFR 1.114
7.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/01/2022 has been entered.

Claim Rejections - 35 USC § 112
8.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

9.	Claims 1-2 and 4-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1:
	Claim 1 sets forth “wherein the second ring member includes conductive material”.  The specification, at the time the application was filed, merely sets forth a few exemplary materials of the second ring member [0032]. As such, the claims encompass many materials broader than that which is originally disclosed.
Regarding claims 2 and 4-5:
	Claims 2 and 4-5 are rejected at least based on their dependency from claim 1.
 Regarding claim 6:
	Claim 6 sets forth “wherein the second ring member includes conductive material”.  The specification, at the time the application was filed, merely sets forth a few exemplary materials of the second ring member [0032]. As such, the claims encompass many materials broader than that which is originally disclosed.

Claim Rejections - 35 USC § 103
10.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.	Claims 1-2 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abarra et al (US 8,378,576) in view of [Minami et al (JP 2000-113849) and/or Guha (US 2015/0017810)] and Hanawa et al (US 2006/0019477).
Regarding claim 1:
	Abarra teaches an ion beam etching apparatus (substrate processing apparatus, 100) [fig 1 & col 3, lines 1-18] comprising: a plasma generation chamber (plasma discharge chamber, 1) including an internal space (interior of 1) [fig 1 & col 3, lines 1-18]; a processing chamber (substrate processing chamber, 2) connected to the plasma generation chamber (1) [fig 1 & col 3, lines 1-18]; a plasma generating unit (inductively coupled sources) configured to generate plasma in the internal space (plasma is ignited in the discharge chamber 1) [fig 1 & col 4, lines 4-35]; an extracting unit (extraction electrode assembly, 20) configured to extract ions from the plasma (for extracting ions in the plasma), from the internal space (interior of 1) to the processing chamber (2), the extracting unit (20) including a first electrode (grid, 21), a second electrode (grid, 22) and a third electrode (grid, 23), each of which has a plurality of ion passage holes (apertures) for passing the ions, the first electrode (21) being provided closest to the plasma generation chamber (1), the second electrode (22) being provided closer to the processing chamber (2) than the first electrode (21), and the third electrode (23) being provided closest to the processing chamber (2) [fig 1-3 & col 3, lines 1-34]; a first ring member (first ring, 42) provided closer to the plasma generation chamber (1) than the first electrode (21), the first ring member (42) overlapping with a peripheral portion of the first electrode outside a region where the plurality of ion passage holes in the first electrode are formed (portion of 21 radially outward of apertures), such that the plurality of ion passage holes formed in the first electrode (apertures of 21) are exposed through the first ring member (42) [fig 2-3 & col 3, lines 1-34]; a second ring member (second ring, 43) provided closer to the processing chamber (2) than the third electrode (23), the second ring member (43) overlapping with a peripheral portion of the third electrode outside a region where the plurality of ion passage holes in the third electrode are formed (portion of 23 radially outward of apertures), such that the plurality of ion passage holes formed in the third electrode (apertures of 23) are exposed through the second ring member (43) [fig 2-3 & col 3, lines 1-34]; a fixing member (metal fixing bolt, 28) having one end (top of 28) and another end (bottom of 28), the fixing member (28) penetrating the first electrode (21), the second electrode (22) and the third electrode (23), and having the one end (top of 28) connected to the first ring member (42) and the other end (bottom of 28) connected to the second ring member (43) [fig 2 & col 3, lines 19-54]; wherein the second ring member (second ring, 43) is in direct contact (see fig 2) with the third electrode (23) [fig 2-3 & col 3, lines 1-34]; a substrate holder (rotatable stage, 12) provided in the processing chamber (2) and capable of holding a substrate (substrate, 10), the substrate holder (12) being provided to receive the ions (incident ion beam, B) extracted by the extracting unit (20) [fig 1 & col 3, lines 1-18], wherein the second ring member (43) includes conductive material (43 disclosed to thermally expand - therefore the material is thermally conductive) and a first surface that is opposite the substrate holder (see fig 1-2) [fig 1-3 & col 3, lines 1-34].
	Abarra does not specifically teach a heating unit configured to heat the third electrode from outside of the plasma generation chamber; and a controller configured to control the heating unit to reduce a temperature difference between the first electrode and the third electrode.
	Minami teaches a heating unit (18/19) configured to heat the third electrode (16) from outside of the plasma generation chamber (ion source chamber, 2) [fig 2, 8 & 0027, 0030]; and a controller (control device, 28) configured to control the heating unit (control the output of the heater power supply 19) to reduce a temperature difference between the first electrode and the third electrode (maintain extraction electrode 3 at a predetermined temperature & 3 is constituted by 15 and 16) [0028, 0056-0057].
Abarra and Minami are analogous inventions in the field of plasma processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the apparatus of Abarra with the heating unit and controller of Minami to control the temperature gradient of the electrode to reduce or eliminate deflection deformation thereby enabling controlled distribution of the ion beam [Minami – 0011].
Guha, similar to Minami teaches a controller (system controller) configured to control the heating unit (heating elements) to reduce a temperature difference between the first electrode and the third electrode (grid assembly may be maintained at a temperature & grid assembly includes either 2 or 3 grids) [fig 1 & 0051, 0062, 0098-0099].
Modified Abarra and Guha are analogous inventions in the field of plasma processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the controller of modified Abarra to reduce a temperature difference between the first and third electrode, as in Guha, to hold the grids at the desired temperature to ensure etch byproducts from the wafer will preferentially deposit on the grid assembly, thereby reducing the gas phase density of the etch byproducts in the processing chamber OR to reduce the deposition on the grid assembly and ensure that the chamber can remain relatively clean and/or reduce the time required to clean the chamber during waferless auto clean [Guha – 0062].
Abarra modified by Minami/Guha does not specifically disclose the heating unit is arranged between the second ring member and the substrate holder, and wherein the heating unit is arranged on the first surface.
Hanawa teaches a heating unit (passages, 408) is arranged between the second ring member (insulator ring, 132) and the substrate holder (120), and wherein the heating unit (passages, 408) is arranged on the first surface (see fig 1, 11) [fig 1, 11, 0074-0075].
Modified Abarra and Hanawa are analogous inventions in the field of plasma processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the heating unit of modified Abarra with the location of Hanawa because such a location allows the temperature of the grid to be effectively controlled [Hanawa – 0074-0075].
Regarding claim 2:
Abarra teaches the first (21), second (22) and third electrodes (23) are each provided with a plurality of through-holes (apertures, 36), through each of which the fixing member penetrates (28), in a region on the outside from the region where the plurality of ion passage holes are formed (radially outward of apertures), and wherein the fixing member (28) is fixed to the first ring member (42) and the second ring member (43) by penetrating through the through-holes in the first, second and third electrodes (36 in 21, 22, and 23, respectively) and thereby connecting the first ring member (42) to the second ring member (43) [fig 2-3 & col 3, lines 19-54]. 
Regarding claim 6:
	Abarra teaches an ion beam generator (ion beam generator, 200) [fig 1 & col 3, lines 1-18] comprising: a plasma generation chamber (plasma discharge chamber, 1) including an internal space (interior of 1) [fig 1 & col 3, lines 1-18]; a plasma generating unit (inductively coupled sources) configured to generate plasma in the internal space (plasma is ignited in the discharge chamber 1) [fig 1 & col 4, lines 4-35]; an extracting unit (extraction electrode assembly, 20) configured to extract ions from the plasma (for extracting ions in the plasma), from the internal space (interior of 1) to an outside of the plasma generation chamber (outside of 1), the extracting unit (20) including a first electrode (grid, 21), a second electrode (grid, 22) and a third electrode (grid, 23), each of which has a plurality of ion passage holes (apertures) for passing the ions and which are arranged along a predetermined direction (y-direction) such that the surfaces where the ion passage holes are formed face each other (top/bottom of grids 21/22/23 face each other), the first electrode (21) being provided closest to the plasma generation chamber (1), the third electrode (23) being provided farthest from the plasma generation chamber along the predetermined direction (farthest from 1 in the y-direction) and the second electrode (22) being provided between the first electrode (21) and the third electrode (23) [fig 1-3 & col 3, lines 1-34]; a first ring member (first ring, 42) provided closer to the plasma generation chamber (1) than the first electrode (21), the first ring member (42) overlapping with a peripheral portion of the first electrode outside a region where the plurality of ion passage holes in the first electrode are formed (portion of 21 radially outward of apertures), such that the plurality of ion passage holes formed in the first electrode (apertures of 21) are exposed through the first ring member (42) [fig 2-3 & col 3, lines 1-34]; a second ring member (second ring, 43) farther from the plasma generation chamber (1) along the predetermined direction (y-direction) than the third electrode (23), the second ring member (43) overlapping with a peripheral portion of the third electrode outside the region where the plurality of ion passage holes in the third electrode are formed (portion of 23 radially outward of apertures), such that the plurality of ion passage holes formed in the third electrode (apertures of 23) are exposed through the second ring member (43) [fig 2-3 & col 3, lines 1-34]; a fixing member (metal fixing bolt, 28) having one end (top of 28) and another end (bottom of 28), the fixing member (28) penetrating the first electrode (21), the second electrode (22) and the third electrode (23), and having the one end (top of 28) connected to the first ring member (42) and the other end (bottom of 28) connected to the second ring member (43) [fig 2 & col 3, lines 19-54]; and wherein the second ring member (second ring, 43) is in direct contact (see fig 2) with the third electrode (23) [fig 2-3 & col 3, lines 1-34], wherein the second ring member (43) includes a conductive material (43 disclosed to thermally expand - therefore the material is thermally conductive) and a first surface (see fig 1-2) [fig 1-3 & col 3, lines 1-34].
	Abarra does not specifically teach a heating unit configured to heat the third electrode from outside of the plasma generation chamber; and a controller configured to control the heating unit to reduce a temperature difference between the first electrode and the third electrode.
	Minami teaches a heating unit (18/19) configured to heat the third electrode (16) from outside of the plasma generation chamber (ion source chamber, 2) [fig 2, 8 & 0027, 0030]; and a controller (control device, 28) configured to control the heating unit (control the output of the heater power supply 19) to reduce a temperature difference between the first electrode and the third electrode (maintain extraction electrode 3 at a predetermined temperature & 3 is constituted by 15 and 16) [0028, 0056-0057].
Abarra and Minami are analogous inventions in the field of plasma processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the apparatus of Abarra with the heating unit and controller of Minami to control the temperature gradient of the electrode to reduce or eliminate deflection deformation thereby enabling control distribution of the ion beam [Minami – 0011].
Guha, similar to Minami teaches a controller (system controller) configured to control the heating unit (heating elements) to reduce a temperature difference between the first electrode and the third electrode (grid assembly may be maintained at a temperature & grid assembly includes either 2 or 3 grids) [fig 1 & 0051, 0062, 0098-0099].
Modified Abarra and Guha are analogous inventions in the field plasma processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the controller of modified Abarra to reduce a temperature difference between the first and third electrode, as in Guha, to hold the grids at the desired temperature to ensure etch byproducts from the wafer will preferentially deposit on the grid assembly, thereby reducing the gas phase density of the etch byproducts in the processing chamber OR to reduce the deposition on the grid assembly and ensure that the chamber can remain relatively clean and/or reduce the time required to clean the chamber during waferless auto clean [Guha – 0062].
Abarra modified by Minami/Guha does not specifically disclose the heating unit is arranged along the predetermined direction at a point farther from the plasma generation chamber than the third electrode, and wherein the heating unit is arranged beyond a surface of the second ring member that is opposite a surface of the second ring member that is in contact with the third electrode, and wherein the heating unit is arranged on the first surface.
Hanawa teaches a heating unit (passages, 408) is arranged the predetermined direction at a point farther from the plasma generation chamber than the third electrode (112 side below 108) [fig 1, 11, 0074-0075], and wherein the heating unit (408) is arranged beyond a surface of the second ring member (below top surface of 132) that is opposite a surface of the second ring member that is in contact with the third electrode (top surface of 132 is opposite bottom surface of 132), and wherein the heating unit (passages, 408) is arranged on the first surface (see fig 1, 11) [fig 1, 11, 0074-0075].
Modified Abarra and Hanawa are analogous inventions in the field of plasma processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the heating unit of modified Abarra with the location of Hanawa because such a location allows the temperature of the grid to be effectively controlled [Hanawa – 0074-0075].
13.	Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abarra et al (US 8,378,576) in view of [Minami et al (JP 2000-113849) and/or Guha (US 2015/0017810)] and Hanawa et al (US 2006/0019477) as applied to claims 1-2 and 6 above, and further in view of O’Donnell et al (US 2004/0002221).
	The limitations of claims 1-2 and 6 have been set forth above.
Regarding claim 4:
Modified Abarra does not specifically teach an adhesion prevention cover provided so as to cover the heating unit, wherein the adhesion prevention cover is arranged between the second ring member and the substrate holder.
O’Donnell teaches an adhesion prevention cover (wear resistant materials) provided so as to cover a heating unit (applied to different components such as rings and heating elements) [fig 3 & 0026].
Modified Abarra and O’Donnell are analogous inventions in the field of plasma processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the heating unit of modified Abarra to include an adhesion prevention cover, as in O’Donnell, to enhance the wear resistance of the components in plasma environments [O’Donnell - 0025].
It noted that the proposed combination would result in a structure meeting the limitations “wherein the adhesion prevention cover is arranged between the second ring member and the substrate holder” because the adhesion prevention cover (166) is to be arranged on interior surfaces of chamber components (such as rings and heating elements) [O’Donnell - fig 3 & 0026]. The test for obviousness is not whether the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
14.	Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abarra et al (US 8,378,576) in view of [Minami et al (JP 2000-113849) and/or Guha (US 2015/0017810)] and Hanawa et al (US 2006/0019477) as applied to claims 1-2 and 6 above, and further in view of Kaufman et al (US 4,873,467).
	The limitations of claims 1-2 and 6 have been set forth above.
Regarding claim 5:
	Modified Abarra teaches an opening (aperture, 36) into which the fixing member (metal fixing bolt, 28) is inserted is formed in at least one of the first ring member and the second ring member (42 and 43) [Abarra – col 3, lines 19-54]. 
	Modified Abarra does not specifically teach the opening has a shape in which a width in a radial direction of the ring member is longer than a width in a circumferential direction of the ring member, and wherein the shape allows the fixing member to slide in the opening. 
	Kaufman teaches an opening (slots, 108/109) has a shape in which a width in a radial direction of the ring member is longer than a width in a circumferential direction of the ring member (elongated in the radial direction of 60/62), and wherein the shape allows the fixing member to slide in the opening (permits relative radial movement within 108/109) [fig 8 & col 5, lines 45-63]. 
Modified Abarra and Kaufman are analogous inventions in the field of plasma processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the opening of modified Abarra with the shape of Kaufman to ensure alignment of the grids while buckling and other injury to the grids is prevented because the fixing member is allowed to slide radially [Kaufman - col 5, lines 45-63].

Response to Arguments
15.	Applicant’s arguments, see Remarks, filed 04/01/2022, with respect to the rejection of claim(s) 1-2 and 4-6 under 35 USC 103 have been fully considered but they are not persuasive.
	Applicant argues that the combination of references fail to teach the heating unit is arranged beyond a surface of the second ring member that is in contact with the third electrode.
In response, examiner disagrees. 408 of Hanawa is arranged between the second ring member (upper portion of 132) and the substrate holder (120) [fig 1, 11, 0074-0075] and 408 is arranged beyond a surface of the second ring member (below top surface of 132) that is opposite a surface of the second ring member that is in contact with the third electrode (top surface of 132 is opposite bottom surface of 132) [fig 1, 11, 0074-0075].
Applicant argues that the combination of references fail to teach the second ring member includes conductive material and a first surface that is opposite the substrate holder, and the heating unit is arranged on the first surface. Specifically, 132 of Hanawa electrically insulates grid 108 from side wall 102.
In response, it is noted that this limitation is new matter. Furthermore, the claims do NOT set forth an electrically conductive material. Although, 132 of Hanawa may be an electrical insulator, 132 is clearly thermally conductive because this is the entire purpose of the structure.

Conclusion
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN R KENDALL whose telephone number is (571)272-5081.  The examiner can normally be reached on Mon - Thurs 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on (571)272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Benjamin Kendall/Primary Examiner, Art Unit 1718